DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on December 29, 2020 have been reviewed and considered.  Claims 1-20 are pending in which claims 1, 8-9, 11, and 19 are amended.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
	Applicant’s Argument:  Pocket is a well-known and commonly used term in the garment industry. Pocket is defined as “a small bag that is sewed or inserted in a garment so that it is open at the top or side,” https://www.meriam-webster con/dictionary/pocket, “a small bag that forms part of a piece of clothing and is used for holding small objects,” https // www macmillandictionary com/us/dictionary/american/pocket_1, or “a shaped piece of fabric attached inside or outside a garment and forming a pouch used especially or carrying small articles,” hitos://www dictionary com/browse/packet.
	As discussed above, the tabs 140A and 140B of Bopanna are used to form
armholes 125, 130. The tabs 140A and 140B, whether in the detached or attached
position, do not form pockets as well defined in the industry — small bags in a garment.

	Examiner’s Response:  The examiner disagrees.  Please note, as per applicant’s original disclosure of their drawings and specification, applicant points to shoulder pockets (170, 172) as the claimed first and second pockets.  Bopanna discloses of first and second pockets (via shoulder pockets when 140A & 140B are attached to the back panel) [0029]).  Please note that this area of attachment creates “shoulder pockets” enveloped, bag like areas of the baby swaddle that are capable of receiving portions of a baby’s arms and hands. 
	Additionally, while applicant does recite normally understood pockets via the definitions above via various sources, applicant additionally does not show these ordinary understood meanings of a pocket as shown in their own baby swaddle.  To overcome the prior art, it is recommended to further structurally define the body of the swaddle as a whole.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the phrase "can" (line 8) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 9, the phrase "can alternatively" (line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrase "can" (line 8) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bopanna et al. (US PG Pub 2016/0295928) (hereinafter “Bopanna”).
	Regarding Claim 1, Bopanna discloses of a baby swaddle (100) comprising:
	a pod (via 100) for receiving a baby (via 105 & 110), wherein the pod includes a zipper (145), first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel, [0029]) and first and second arm holes (125 & 130); 
	wherein the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel, [0029]) are arranged within the pod at a top end of the pod and are configured for receiving hands of the baby with arms of the baby being positioned inside the pod (see Figures 1A-1H); and
	first and second wings (via 120 & 115) for wrapping around the pod [0025], wherein the second wing (115) has a fastener for fastening to the first wing (120, via 155 & 160, [0035]);
	wherein the swaddle is configured to receive a baby inside the pod with the baby’s hands being received by the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel, [0029]), or with the baby’s arms being through the first and second arm holes (via 125 & 130) or with the baby’s arms retained within the pod but with the baby’s hands being out of the pockets, and wherein the first wing (120) is configured to wrap around the pod (see Figure 1B) and the second wing (115) is configured to wrap around the pod and attach to the first wing the fastener (145) to securely and snuggly swaddle the baby (see Figure 1A), (Figures 1A-1H, [0025]-[0037]).  Please note that the limitations of “for receiving a baby”, “configured for receiving hands of the baby with arms of the baby being positioned inside the pod”, “for wrapping around the pod”, “for fastening to the first wing”, “configured to receive a baby inside the pod with the baby’s hands being received by the first and second pockets, or with the baby’s arms being through the first and second arm holes or with the baby’s arms retained within the pod but with the baby’s hands being out of the pockets”, and “to securely and snuggly swaddle the baby” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Bopanna are capable of performing these recited functions.
	Regarding Claims 2-3 and 5-7, Bopanna discloses the invention as claimed above.  Further Bopanna discloses:
	(claim 2), wherein, when the baby is swaddled (see Figure 1A), the first wing (120) is wrapped over the pod (via 100) and the second wing (115) is wrapped over the pod and the first wing (120), see Figure 1A. Please note that the limitation of “when the baby is swaddled” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function;
	(claim 3), wherein the pod (via 100) includes front garment section (105) and a rear garment section (110), see Figures 1A-1C;
	(claim 5), wherein the pod (via 100) includes an extra-wide leg area (via internal space of 100 when 105 is connected to 110, see Figures 1A-1C);
	(claim 6), wherein the fastener is a hook fastener (via 155 & 160, [0035]);
	(claim 7), wherein the zipper (via 145) has first and second catches (via 150A-B, [0030], see Figures 1A-1C).

	Regarding Claim 8, Bopanna discloses of a baby swaddle (100) comprising:
	a pod (via 100) for receiving a baby (via 105 & 110), wherein the pod has an opening (via opening of 145), 
	first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel, [0029]) arranged within the pod (via 100) at a top portion of the pod (see Figures 1A-1C), wherein the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel, [0029]) are configured to receiving hands of the baby with arms of the baby being positioned inside the pod (via 100), [0022]-[0025];
	first and second wings (via 120 & 115) for wrapping around the pod [0025], wherein the second wing (115) is fastenable to the first wing (120, via 155 & 160, [0035]);
	wherein the baby swaddle (100) is configured such that the baby can be placed in first or second positions (please note that the structure of 100 as disclosed by Bopanna is capable of having the baby placed in several positions (e.g. a first or second));
	wherein in the first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets [0022]-[0025]; and
	wherein in the second position the baby’s arms are placed downwardly inside the
pod, [0022]-[0025], (Figures 1A-1H, [0025]-[0037]).  Please note that the limitations of “for receiving a baby”, “are configured to receiving hands of the baby with arms of the baby being positioned inside the pod”, “for wrapping around”, “configured such that the baby may be placed in first or second positions”, “wherein in the first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets”, and “wherein in the second position the baby’s arms are placed downwardly inside the pod” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	Regarding Claims 9-16 and 18, Bopanna discloses the invention as claimed above.  Further Bopanna discloses:
	(claim 9), wherein the pod (via 100) has first and second arm holes (via 125 & 130), and wherein the baby can alternatively be placed in a third position wherein the arms are placed through the armholes, [0022]-[0025]. Please note that the limitation of “wherein the baby can alternatively be placed in a third position wherein the arms are placed through the armholes” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function;
	(claim 10), wherein, when the baby is swaddled (see Figure 1A), the first wing (120) is wrapped over the pod (via 100) and the second wing (115) is wrapped over the pod and the first wing (120), see Figure 1A. Please note that the limitation of “when the baby is swaddled” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function;
	(claim 11), wherein the opening (via 145) is closed with a zipper (145), [0030];
	(claim 12), wherein the zipper (via 145) has first and second catches (via 150A-B, [0030], see Figures 1A-1C);
	(claim 13), wherein the second wing (115) is fastenable to the first wing (120) via a hook fastener (via 155 & 160, [0035]);
	(claim 14), wherein the first wing (120) includes both a hook and a loop (via 155 & 160, [0035]-note when attached to 115);
	(claim 15), wherein the pod (via 100) includes front garment section (105) and a rear garment section (110), see Figures 1A-1C;
	(claim 16), wherein the wings (via 115 & 120) are secured to the rear garment section (via Figure 1D);
	(claim 18), wherein the pod (via 100) includes an extra-wide leg area (via internal space of 100 when 105 is connected to 110, see Figures 1A-1C);

	Regarding Claim 19, Bopanna discloses of a baby swaddle (100) comprising:
	a pod (via 100) for receiving a baby (via 105 & 110), wherein the pod has an a closable opening (via opening of 145) and arm holes (via 125 & 130), 
	first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel, [0029]) arranged within the pod (via 100) at a top portion of the pod (see Figures 1A-1C), 
	wherein the first and second pockets (via shoulder pockets as shown in Figures 1A-1B, when 140A & 140B are attached to the back panel, [0029]) are configured for receiving hands of the baby with arms of the baby being positioned inside the pod (via 100), [0022]-[0025]; and 
	first and second wings (via 120 & 115) for wrapping around the pod [0025], wherein the second wing (115) is fastenable to the first wing (120, via 155 & 160, [0035]);
	wherein the baby swaddle (100) is configured such that the baby can be placed in first, second, or third positions (please note that the structure of 100 as disclosed by Bopanna is capable of having the baby placed in several positions (e.g. a first or second));
	wherein in the first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets [0022]-[0025]; and
	wherein in the second position the baby’s arms are placed downwardly inside the
	pod, [0022]-[0025], and
	wherein in the third position the baby’s arms are placed through the arm holes to the outside of the pod [0022]-[0025], (Figures 1A-1H, [0025]-[0037]).  Please note that the limitations of “for receiving a baby”, “are configured for receiving hands of the baby with arms of the baby being positioned inside the pod”, “for wrapping around”, “configured such that the baby may be placed in first, second, or third positions”, “wherein in the first position the baby’s arms are placed upwardly with the baby’s hands in the first and second pockets”, “wherein in the second position the baby’s arms are placed downwardly inside the pod”, and “wherein in the third position the baby’s arms are placed through the arm holes to the outside of the pod” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

	Regarding Claim 20, Bopanna discloses the invention as claimed above.  Further Bopanna discloses:
 	(claim 20), wherein, when the baby is swaddled (see Figure 1A), the first wing (120) is wrapped over the pod (via 100) and the second wing (115) is wrapped over the pod and the first wing (120), see Figure 1A. Please note that the limitation of “when the baby is swaddled” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bopanna (US PG Pub 2016/0295928) in view of Claude (FR 2868924).
	Regarding Claims 4 and 17, Bopanna discloses the invention as claimed above.  Bopanna does not disclose of further comprising a slit opening in the rear garment section.
	Claude discloses of a baby swaddle (1) wherein it further comprises a slit opening (via 20) in the rear garment section (2), (Figures 1-2, see attached Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the baby swaddle of Bopanna wherein it comprises a slit opening in the rear garment section as taught by Claude to form a passage with the units for a child maintenance unit that maintains the child in an infant safety seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732